531 F.2d 1342
UNITED STATES of America, Plaintiff-Appellee,v.Bobby Gene GADDIS and Billy Sunday Birt, Defendants-Appellants.
No. 74--2495.
United States Court of Appeals,Fifth Circuit.
April 21, 1976.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

BY THE COURT:

1
In accordance with the mandate of the Supreme Court, --- U.S. ---, 96 S.Ct. 1023, 47 L.Ed.2d 222, IT IS ORDERED and adjudged that the judgment of this Court, 506 F.2d 352 in this cause be and the same is hereby vacated, and the cause is remanded to the United States District Court for further proceedings in conformity with the judgment of the United States Supreme Court.